Title: To George Washington from Timothy Pickering, 18 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Sept. 18. 1795.
          
          Yesterday I received the inclosed letter from Mr Boudinot. Not knowing Dr Isaac Smith, I thought it would be your wish to have some information of him beyond what is communicated in that letter. And there being a connection between Mr Boudinot’s and Dr Rush’s family, I judged that I might make some confidential enquiries of the Doctor, with propriety and safety.
          Doctor Rush knew Dr Smith—that his medical education was slender—but by the force of his own mind and application his acquirements in that line are respectable; that in every thing

connected with philosophy he is decidedly superior to Mr B.—that he was an early and determined friend to our revolution; and the appointment of Dr Smith would in his opinion meet the approbation of the public. Dr Smith is a little older than Dr Rush. As a proof of his popular fitness for the office, Dr Rush mentioned that at the last election Dr Smith was elected a representative in Congress for the state of New-Jersey: a circumstance that I deemed myself fortunate in learning: for beside the general rule which I have understood you had laid down, to avoid appointing members of either house for permanent offices, it might be peculiarly inconvenient at this time: for Dr Smith it seems is a federal man and a steady supporter of government. The aid of every such man may be highly important at the commencement of the approaching session of Congress: and if Dr Smith should be placed in the mint, several months of the session might elapse before another representative might be chosen in his place; and possibly then he might be of different political sentiments.
          I have conversed with Mr Wolcott; we are both of opinion that all things considered the appointment of Mr Boudinot would be most expedient. The various important stations he has filled and his established integrity will attach to the appointment ideas of propriety & respectability. The only circumstance unfavourable is, that he thinks he cannot enter on the office till November. But probably he may give some occasional attention to it in the mean time.
          Mr Wolcott thinks the chimical knowledge which Mr B. deems so important, to be of little moment: and Dr Rush observed to me, that he could furnish Mr B. with books and information which would soon qualify him in that respect.
          The two ships (Concord & Venus) bound to England have delayed their departure: but yesterday I was assured that they would sail this day. A set of the public dispatches for England goes in each; and one for Mr Munroe, to the care of Mr Deas. Another to Mr Munroe I intend to send to the care of our Consul at Hamburg, from whence I understand there is now a speedy conveyance to Holland & Paris. I am most respectfully sir, your obt servt
          
            Timothy Pickering
          
        